Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 21, 2022

The Court of Appeals hereby passes the following order:

A22A1275. IN RE: ESTATE OF EDWARD H. WILLIAMS, DECEASED.

      This dispute arises from the probate of the will of Edward H. Williams. Amy
Ray and Christine Davis, two of the three co-executors of Williams’s estate (the
“Estate”), filed a petition for removal of the third co-executor, Glenda Faye Williams,
in the Whitfield County Probate Court. The probate court issued an order denying the
petition and ordering the three co-executors to finalize the Estate’s affairs and file a
petition for discharge within 60 days. Ray and Davis filed a motion for new trial,
challenging the denial of their petition for removal, which the trial court denied. Ray
and Davis then filed the instant direct appeal. We lack jurisdiction.
      As a threshold matter, we note that an order of the Whitfield County Probate
Court may generally be appealed directly to the Court of Appeals.1 However, the
order must be final. See OCGA § 5-6-34 (a) (1) (appeals generally may be taken from
“[a]ll final judgments, that is to say, where the case is no longer pending in the court
below”); OCGA § 15-9-123 (a) (the provisions of Chapter 6 of Title 5 apply to
probate appeals). Here, the record contains no indication that the Estate has been fully
probated or that the co-executors have been discharged. Therefore, Ray and Davis


      1
        Under OCGA § 15-9-123 (a), a party in a civil case in “probate court” shall
have the right of appeal to an appellate court without first seeking review in superior
court. See Ellis v. Johnson, 291 Ga. 127, 128, n.1 (1) (728 SE2d 200) (2012). A
“probate court” is defined as “a probate court of a county having a population of more
than 90,000 persons according to the United States decennial census of 2010 or any
future such census[.]” OCGA § 15-9-120 (2). As of the 2020 census, Whitfield
County had a population of 102,864.
were required to use the interlocutory appeal procedures – including obtaining a
certificate of immediate review from the probate court – to obtain review of the order
denying their motion for new trial. See OCGA § 5-6-34 (b); In re Estate of Reece, 360
Ga. App. 364, 365-366 (861 SE2d 169) (2021).
      Ray and Davis’s failure to comply with the interlocutory appeal procedures
deprives us of jurisdiction over this premature direct appeal, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/21/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.